Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 09/09/2022 is acknowledged.
Claims 4-5, 22, 46-47, 63-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.
Claims 1, 6-19, and 21 is under examination with regard to the combination of SEQ ID NO 1 and SEQ ID NO 2.  Claims 2-3 are under examination with regard to SEQ ID NO 3-8.  Claim 20 is under examination with regard to SEQ ID NO 67-70.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
(a) means for detecting the presence or absence of at least one mutation in the KRAS gene in the patient and means for detecting the presence or absence of hemoglobin in a biological sample in claim 8
(b) means for amplifying a reference gene for quantification in claim 13
(c) means to detect a complex formed by the antibody and the hemoglobin in the biological sample in claim 15
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification does not teach corresponding structures for the claimed limitations.  The claims are given their broadest reasonably interpretation to include any reagent that will perform the claimed function, including buffer, primers, enzymes and the like. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
(a). Means for detecting the presence or absence of at least one mutation in the KRA
gene in the patient comprises at least one pair of primers capable of amplifying the Exon 12 and/or Exon 13 region of the KRAS gene in a polymerase chain reaction in claim 9.
	(b).  means for detecting the presence or absence of hemoglobin in the biological sample comprises an anti-hemoglobin antibody in claim 10 
(c).  means for amplifying an internal control gene comprises primers for amplifying a positive control gene and/or a negative control gene in claim 21. 
Claim 9 recites primers, claim 10 recites anti hemoglobin antibody and claim 21 recites primers which recite sufficient structure to perform the recited function. Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 contains the trademark/trade name TAQMAN.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe probes and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-11, 13-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more. The claims recites a product of nature. 
The instant claims are directed to a kit comprising a first pair of primers and a first probe each comprises a sequence that is identical to, complementary to, or hybridizes under stringent hybridization conditions to contiguous sequence of at least 16 nucleotides of SEQ ID NO 1 and a second pair of primers and a second probe each comprises a sequence that is identical to, complementary to, or hybridizes under stringent hybridization conditions to contiguous sequence of at least 16 nucleotides of SEQ ID NO 2.  Dependent claims recite primer and probes comprising SEQ ID NO 3-8 (claim 2-3), primers capable of amplifying exon 12 or exon 13 of KRAS (claim 8-9, 11), and anti-hemoglobin antibody (claim 10), means for amplifying a reference gene (claim 13), instructions (claim 14) means to detect a complex (claim 15), methylation sensitive restriction enzyme (claim 18), and positive and negative standard for detecting BMP3 and NDRG4, SEQ ID NO 67-70 (claim 19-20).  The primers, probes, enzyme, antibody, and standard are naturally occurring nucleic acid sequences, enzymes, and antibodies and the recitation of primer or probe to detect BMP3, NDRG4, or KRAS mutations does not result in a structure that is markedly different from the naturally occurring nucleic acid sequence because it conveys the same nucleic acid sequence.  The recitation of kit or instructions does not result in a structure that is different than the naturally occurring nucleic acid, enzyme and antibody.  The claimed nucleic acids, enzyme, and antibody do not  display markedly different characteristic compared to the naturally occurring counterpart and there is no indication that mixing the naturally occurring nucleic acid, antibody or enzyme changes the structure, function or other properties of the nucleic acids, antibodies or enzyme.  According the nucleic acids, enzymes and antibodies are a product of nature exception and the claim is directed to at least one exception. This judicial exception is not integrated into a practical application because the claims recite probes, primers, enzyme and antibody that are naturally occurring and the probes, primers, antibody, and enzyme detect naturally occurring sequences.  The recitation of probe, primer, antibody, and enzyme is nothing more than an attempt to generally link the product of nature to a technological environment and is a nominal extra solution component of the claim and does not structurally change the nucleic acid, enzyme or antibody sequence.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are not significantly more. Besides the nucleic acids, enzyme or antibody, the claims recite a kit and instructions.  At the time the invention was made, containment of nucleic acids, enzyme or antibody with components of a kit including instructions was well-established, routine and conventional, as evidence by Olek (20110136687).  Additionally the kit is recited at such a high level of generality that it does not meaningfully limit the claim.  Thus the claims as a whole does not amount to significantly more than each “product of nature” by itself and the claims do not qualify as eligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-14, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olek (US20110136687, cited on IDS).
Olek discloses a kit for detecting the presence or absence of colorectal cancer (see para 8).  Olek discloses a kit comprises a reagent containing bisulfite, primer oligonucleotides, and instructions (see para 56).  The primer pair and probes as taught by Olek are derived from SEQ ID NO 1 to 40712 (see para 0078).  Olek teaches 18 base pairs in length of SEQ ID NO 1 to 40712 and oligomers at least 9 nucleotides in length identical to or hybridizes to SEQ ID NO 1 to 40721 (see para 56).  Instant SEQ ID NO 1 is identical to SEQ ID NO 38377 and instant SEQ ID NO 2 is identical to SEQ ID NO 8259.  
With regard to claim 2 and 3, the primer oligonucleotides and probe as described by Olek comprise segments of 18 base pairs in length comprising SEQ ID NO 1 to 40712 to amplify treated genomic DNA.  SEQ ID NO 38377 comprises SEQ ID NO 3-5 and SEQ ID NO 40721 comprises SEQ ID NO 6-8 (see para 56).
With regard to claim 13-14, 16-17, 19-20, Olek  teaches a kit comprises a reagent containing bisulfite (claim 17), primer oligonucleotides for the production of amplified products and oligonucleotides, and instructions (claim 14) (see para 56 and 75).  The primers disclosed by Olek are a means for amplifying a reference gene for quantification (claim 13).   While claim 16 only further limits the preamble and is not part of the claimed kit, Olek teaches biological sample comprising stool (see para 57).  Olek teaches claimed nucleic acids of SEQ ID NO 38377 and 40721, which comprises SEQ ID NO 67-70).  Additionally claim 20 recites comprising “a” polynucleotide sequence and therefore encompasses any two or more nucleotides of SEQ ID NO 67-70 which is encompassed by SEQ ID NO 38377 and 40721 as taught by Olek.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 11,  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olek (US20110136687) in view of Ahlquist (US 10011878 B2).
Olek discloses a kit that comprises primer and probes that comprise SEQ ID NO 1-8, as addressed above. Olek does not teach a kit that comprises TAQMAN probes, primers for amplifying a KRAS gene mutation or methylation sensitive restriction enzyme.  
However, Ahlquist teaches kit for detecting colorectal cancer that comprise primer and probes for BMP3 and NRDG4.  Ahlquist teaches a kit that specifically hybridizes to NRDG4 and BMP3.  Ahlquist teaches the kit comprises bisulfite and at least one oligonucleotide that is at least a portion of KRAS gene and reagents for detection hemoglobin (see column 3, lines 65-67, column 4, lines 1-5).  Ahlquist further teaches typical reagents for Methyl light analysis including methylated and unmethylated PCR primers for specific loci and specific probes, including TaqMan probes (see column 22, lines 58-64) (comprise a fluorescent donor and acceptor fluorophore) and methylation sensitive endonucleases (See column 2, lines 43-48).  Ahlquist further teaches a kit that comprises controls and instructions (see column 27, lines 25-52).  Ahlquist teaches oligonucleotides for KRAs mutations G12S, G12R, G12V, G12A, G13D (see column 36).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the kits taught by Olek as to have included additional known reagents that detect colorectal cancer. The ordinary artisan would have had a reasonable expectation of success to include primers for KRAS mutations, TAQMAN probes and reagents for detection of hemoglobin because each of these reagent are known reagents that detect colorectal cancer in the kit taught by Olek to allow for accurate data comparison and assay efficiency as taught by Ahlquist (see column 1, lines 50-60).
Claims 6-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olek in view of Lidguard (2013, cited on IDS).
Olek discloses a kit that comprises primer and probes that comprise SEQ ID NO 1-8, as addressed above. Olek does not teach a kit that comprises anti-hemoglobin antibody or primers for amplifying a KRAS gene mutation.  
However, Lidguard teaches components for detecting colorectal cancer that comprise oligonucleotides for seven KRAS mutation sites, the oligonucleotides disclosed by Lidguard are capable of amplifying a mutation of G12 or G13 in KRAS,  NDRG4 and BMP3 methylation.  Lidguard teaches hemoglobin samples for each patient was by FIT samples or OC-FIT check (anti-Hb analysis comprising colloidal gold conjugated Ab (see pg. 1315, 1st column) (claims 10, 12, 15).  Lidguard teaches a high throughput automated platform to support multi target sDNA based CRC screening test.  Lidguard teaches high observed sensitive (see last paragraph). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the kits taught by Olek as to have included additional known reagents that detect colorectal cancer. The ordinary artisan would have had a reasonable expectation of success to include primers for KRAS mutations and reagents for detection of hemoglobin because each of these reagent are known reagents that detect colorectal cancer and allow for a high throughput automated and high sensitivity platform for multitarget based CRC screening test. 
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/            Primary Examiner, Art Unit 1634